Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 10, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                        Robert P. Young, Jr.
                                                                                                             Brian K. Zahra
  153830(75)                                                                                         Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  RONNIE DANCER and ANNETTE DANCER,                                                                          Joan L. Larsen,
           Plaintiffs-Appellees,                                                                                       Justices
                                                                     SC: 153830
  v                                                                  COA: 324314
                                                                     Kalamazoo CC: 2012-000571-NO
  CLARK CONSTRUCTION COMPANY, INC.,
           Defendant-Appellant,
  and
  BETTER BUILT CONSTRUCTION SERVICES,
  INC.,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to file a
  supplemental brief in support of the application for leave to appeal in No. 153830 is
  GRANTED. The supplemental brief submitted on February 1, 2016, is accepted for
  filing. The motion of defendant-appellee to participate in oral arguments is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 10, 2017
                                                                                Clerk